Citation Nr: 0704218	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  06-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for scar residuals from 
a lower left lung removal, claimed as due to asbestos 
exposure.

3.  Entitlement to service connection for removal of a rib, 
claimed as due to asbestos exposure.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2006).

In November 2006, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.  
While it appears that portions of the hearing were inaudible 
to the transcriber, the Board notes that the Acting Veterans 
Law Judge took copious notes during the hearing that filled 
in any blanks left by the occasional inaudible portion of the 
recorded hearing.  Therefore, the Board will proceed with 
this decision.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is due to military 
service.

2.  The veteran did not suffer from left lower lung removal, 
claimed as secondary to exposure to asbestos, which can be 
related to his period of service.

3.  There is no medical evidence that the veteran underwent 
surgery to remove a rib.

4.  A chronic left knee disorder was not present in service, 
and the veteran's currently claimed left knee disorder is not 
etiologically related to service or to any service-connected 
disability, nor was arthritis present to a compensable degree 
within one year after his separation.

5.  A chronic right knee disorder was not present in service, 
and the veteran's currently claimed right knee disorder is 
not etiologically related to service or to any service-
connected disability, nor was arthritis present to a 
compensable degree within one year after his separation.


CONCLUSIONS OF LAW

1.  Given the benefit of the doubt to the veteran, the Board 
concludes that post-traumatic stress disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f), 4.125 (2006).

2.  Scar residuals from a lower left lung removal were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303(b) (2006).

3.  Removal of a rib was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 (2006).

4.  A left knee disability was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
1154(b), 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

5.  A right knee disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disability, nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 1154(b) 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).  
In the present case, this was done.

In January and February 2003 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  Moreover, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.

The Board notes that the veteran's service medical records 
are not associated with the claims file.  It appears they 
were destroyed in a fire at the National Personnel Records 
Center in 1973.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Because these records, if they existed, remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  With regard to the 
claims for compensation that are denied herein, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  With regard to the claim that is 
granted herein, the RO will take steps to address any 
downstream issues when it effects the award.


II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.


III.  PTSD

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).

The veteran's report of separation (WD AGO Form 53-55) 
indicates his military occupational specialty was armorer 
gunner.  In a June 2003 written statement, the veteran 
indicated that he had flown 22 combat missions as a B-17 tail 
gunner.  The veteran's service personnel records, some of 
which are associated with the claims file, show he was a 
member of the 850th Bomb Squad, a combat crew.  Based on this 
evidence, the Board finds that there is evidence to show that 
the veteran engaged in combat with the enemy.  Since his 
claimed stressors relate to this combat service, and there is 
no clear and convincing evidence to the contrary, the Board 
finds that the veteran's testimony establishes the occurrence 
of these stressors.

A December 2003 VA outpatient treatment record shows the 
veteran reported thinking about his combat experiences during 
the day and dreaming about them at night.  From the symptoms, 
the clinician stated that he handled his experiences very 
well.  The diagnosis was extremely mild PTSD, limited to 
dreams and intrusive thoughts.

While the Board notes the veteran's VA examination in 
February 2003 showed no diagnosis of PTSD, we are persuaded 
by the December 2003 record that he does have a current 
diagnosis of this disability.  Given this and the veteran's 
report of his stressors, which are consistent with his combat 
service, the Board finds that service connection for PTSD is 
warranted.




IV.  Surgical Scar and Rib Removal

The veteran has contended that he was exposed to asbestos in 
service.  He indicated in a June 2003 written statement that 
he was exposed to asbestos cement on the fiberboard panels in 
the B-17 bomber during his missions.  He believes this 
exposure led to his rib removal and scar, which is the result 
of left lower lobe removal.

As indicated above, the veteran's service medical records are 
unavailable.  A May 1966 VA hospitalization summary shows the 
veteran was diagnosed with hamartoma of the left lung.  The 
hospitalization record indicates the veteran's routine chest 
x-ray showed the presence of a nodule in the left lower lung 
field.  He was asymptomatic, and physical examination was 
unremarkable.  Because the etiology of the nodule could not 
be determined, it was felt that it should be excised.  It 
turned out to be a hamartoma.  Postoperatively, the veteran 
had a benign course.  The wound healed, and he was discharged 
from the hospital after two weeks.

October 1993, December 1994, February 2000, and December 2001 
private treatment records show the veteran complained of a 
dry cough for several years.  The physician indicated it was 
probably secondary to post nasal drip.

In June 2003 written statements, the veteran indicated that 
since his lung surgery in 1966, he suffered from shortness of 
breath and sobbing for no reason.  He stated that he had part 
of the left lower lobe and one rib removed.  He indicated 
that he had never smoked.

The veteran has stated that the only residual symptoms from 
his lung disorder are some shortness of breath and his 
surgery scar.  He believed he had been exposed to asbestos on 
the B-17 bombers and that this exposure caused his subsequent 
lung disorder and surgery residuals.

Based on the above data, there is no objective evidence to 
support that any current respiratory symptoms and surgery 
residuals are secondary to military service.  Other than a 
cough and some shortness of breath, found to be related to 
allergies and post nasal drip, the Board finds there is no 
current respiratory disorder.

While the veteran's service medical records are not 
available, the Board notes that even the veteran does not 
allege that any current respiratory disorder began in 
service.  He only alleges that he was exposed to asbestos, 
and any subsequent respiratory disorder is related to this 
exposure.

Moreover, while the veteran has claimed that he suffers from 
a respiratory disorder related to exposure to asbestos in 
service (and, for the purpose of this decision, the Board 
will assume that exposure to asbestos in service is 
possible), no current treatment records have shown that a 
respiratory disorder is related to asbestos exposure or is 
diagnosed as asbestosis.  

The veteran has contended that the surgery he incurred in 
1966, and the resulting scar, are attributable to asbestos 
exposure in service.  However, the VA hospitalization summary 
from that time does not reference asbestos or asbestosis and 
instead indicates that the nodule found in the veteran's lung 
was of unknown etiology.  Once it was removed, it was 
determined to have been benign.  There was no diagnosis given 
relating this nodule to asbestos or asbestosis.  Based upon 
this evidence, service connection for a respiratory disorder, 
to include asbestosis, cannot be awarded.

The Board also notes that the medical records from 1966 do 
not show that the veteran's rib was removed when he underwent 
surgery to remove a nodule in his lung.  Likewise, it does 
not show that his lower left lobe was removed at this time.  
However, even if these events did occur, this surgery, and 
the resulting scar, cannot be shown to be related to the 
veteran's possible exposure to asbestos because there is no 
evidence that the veteran was ever diagnosed with asbestosis 
or any respiratory disorder due to exposure to asbestos.  
Therefore, the preponderance of the evidence is against 
entitlement to service connection for a surgical scar and 
removal of a rib.


V.  Right and Left Knees

The veteran has essentially contended that he has current 
disabilities of his knees that are due to his military 
service.  In a March 2006 written statement, the veteran 
indicated that he was forced to sit in a kneeling position 
for up to eight hours at a time in service.  The entire time, 
his legs were bent back under him.

The law provides that, where a veteran served ninety days or 
more of active military service, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The evidence of record includes an October 1996 private x-ray 
report showing an impression of narrowing of both medial 
joint compartments consistent with osteoarthritis.  An April 
1998 private treatment record also shows a diagnosis of 
degenerative joint disease of the bilateral knees.

While the Board acknowledges that the veteran's service 
medical records are not available, we note that the veteran 
does not allege that he was treated for his knees in service.  
Instead he relates his current arthritis of the knees to the 
position he was forced to sit in during his combat missions.  
As noted above, the veteran has been shown to have engaged in 
combat with the enemy.  In the case of any veteran who 
engaged in combat with the enemy in active service, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions or 
hardships of such service notwithstanding the fact that there 
is no official record of such incurrence or aggravation in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b).

Therefore, while we accept the veteran's description of his 
position during combat missions as true, the Board finds that 
there is still no medical opinion of record showing a 
relationship between this in-service use of his knees and the 
current diagnosis of degenerative joint disease.  First, the 
evidence of record shows a diagnosis of osteoarthritis 
beginning in October 1996, more than fifty years after the 
veteran's separation from service and certainly not within 
the one-year limit for presumptive service.

Most importantly, even accepting the veteran's description of 
his military service, the Board finds that there is no 
opinion of record linking his kneeling position during combat 
mission to his current diagnosis of the knees.  In 
conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for right and left knee disorders.


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.

Service connection for scar residuals from a lower left lung 
removal, claimed as due to asbestos exposure, is denied.

Service connection for removal of a rib, claimed as due to 
asbestos exposure, is denied.

Service connection for a left knee disorder is denied.



Service connection for a right knee disorder is denied.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


